Case 3:21-mc-00023-N-BT Document 18 Filed 04/09/21        Page 1 of 5 PageID 238



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

KIMETRA BRICE, EARL BROWNE,              §
and JILL NOVOROT,                        §
                                         §
             Plaintiffs,                 §
                                         §   Case No. 3:21-mc-00023-N-BT
v.                                       §
                                         §
HAYNES INVESTMENTS, LLC, and             §
L. STEVEN HAYNES,                        §
                                         §
            Defendants.                  §

                             DISCOVERY ORDER

      Before the Court in this miscellaneous case arising out of a pair of cases

pending in the Northern District of California, Brice v. Rees, No. 3:18-cv-1200-

WHO (N.D. Cal.), and Brice v. Stinson, 3:19-cv-1481-WHO (N.D. Cal) (together,

the “Underlying Action”), are: (1) Defendants’ Motion for Protection, seeking to

prevent testimony regarding the terms of a Texas state-court settlement

agreement; and (2) Plaintiffs’ Motion to Transfer Defendants’ Motion for

Protection to the Northern District of California. On April 8, 2021, the Court held

a hearing on the parties’ motions and, for the reasons stated on the record and as

set forth below, the Court DENIED Plaintiffs’ Motion to Transfer (ECF No. 9). The

Court took Defendants’ Motion for Protection under advisement to consider the

settlement agreement at issue. Now, for the following reasons, the Court GRANTS,

in part, Defendants’ Motion for Protection (ECF No. 1) and orders Defendants to

produce the settlement agreement (with the payment amount(s) redacted) to

                                         1
Case 3:21-mc-00023-N-BT Document 18 Filed 04/09/21          Page 2 of 5 PageID 239



Plaintiffs’ counsel no later than April 16, 2021. When the parties resume

Steven Haynes’s deposition, Mr. Haynes will answer questions about the

settlement agreement, but he will not be required to disclose the payment

amount(s).

                                      Transfer

      Under Federal Rule of Civil Procedure 26, “[a] party or any person from

whom discovery is sought may move for a protective order in the court where the

action is pending—or as an alternative on matters relating to a deposition, in the

court for the district where the deposition will be taken.” Fed. R. Civ. P. 26(c)(1).

As the Advisory Committee Notes explain, this provision recognizes the power of

the court where a deposition is being taken to make protective orders—especially

“when the deposition is being taken far from the court where the action is

pending.” Fed. R. Civ. P. 26(c) advisory committee’s note to 1970 amendment.

However, “[t]he court in the district where the deposition is being taken may, and

frequently will, remit the deponent or party to the court where the action is

pending.” Id.

      Defendants properly brought their Motion for Protection in this district

because Mr. Haynes was deposed in Dallas. While Plaintiffs argued eloquently that

the Court should transfer the matter to the California court where the Underlying

Action is pending, the Court, in its discretion, finds that transfer is not warranted.

Both parties submitted comprehensive briefs and made arguments during the

April 8 hearing. Because of their efforts, the Court has a sufficient understanding

                                          2
Case 3:21-mc-00023-N-BT Document 18 Filed 04/09/21        Page 3 of 5 PageID 240



of the Underlying Action to rule on Defendants’ motion. Also, the parties have

narrowed their dispute to the discrete issue of whether Mr. Haynes must disclose

the payment amount(s) of the settlement agreement. As narrowed, there is almost

no risk that any ruling will impair the progress and management of discovery in

the Underlying Action. This Court and the parties have invested judicial and other

resources in presenting the matters for determination in this district. Remitting

the motion to the California court would require duplication of effort and waste

those resources. Therefore, judicial economy strongly favors deciding the motion

for protection here. Plaintiffs’ Motion to Transfer (ECF No. 9) is DENIED.

                                 Protective Order

      Federal Rule of Civil Procedure 26(c) grants a court discretion to issue

protective orders limiting the manner and method of discovery in order “to protect

a party or person from annoyance, embarrassment, oppression, or undue burden

or expense.” Fed. R. Civ. P. 26(c)(1). “[T]he burden is upon [the party seeking the

protective order] to show the necessity of its issuance, which contemplates a

particular and specific demonstration of fact as distinguished from stereotyped

and conclusory statements.” In re Terra Int’l, 134 F.3d 302, 306 (5th Cir. 1998)

(per curiam) (citations omitted). A court may issue a protective order where the

party seeking it demonstrates good cause and a specific need for protection. See

Landry v. Air Line Pilots Ass’n Int’l AFL-CIO, 901 F.2d 404, 435 (5th Cir. 1990).

The court has broad discretion in determining whether to grant a motion for a

protective order. See Harris v. Amoco Prod. Co., 768 F.2d 669, 684 (5th Cir. 1985).

                                        3
Case 3:21-mc-00023-N-BT Document 18 Filed 04/09/21         Page 4 of 5 PageID 241



      Judged against these standards, the Court finds that Plaintiffs have

demonstrated good cause and a specific need for an order limiting disclosure of the

financial terms of the confidential Texas state-court settlement agreement. Mr.

Haynes and the other parties to the Texas litigation privately negotiated the

financial terms of that settlement agreement and bargained for confidentiality of

those terms. Maintaining the privacy of the settlement agreement’s financial terms

protects the public interest in promoting settlement. To the extent the specific

financial terms of the settlement agreement are relevant to any issue in the

Underlying Action, that relevance does not outweigh the interest in protecting the

parties’ private interest in maintaining the bargained-for confidentiality of those

terms or the public interest in promoting settlement. See Kent v. The N.Y. State

Pub. Emps. Fed’n, AFL-CIO, 2019 WL 457544, at *7 (N.D.N.Y. Feb. 5, 2019) (citing

cases) (finding combination of strong public policy in promoting settlement of

claims and parties’ private interest in maintaining the confidentiality of settlement

terms constitutes good cause for issuing a protective order for confidential

settlement agreements). Accordingly, the Court GRANTS, in part, Defendants’

Motion for Protection (ECF No. 1) and orders Defendants to produce the

settlement agreement (with the payment amount(s) redacted) to Plaintiffs’ counsel

no later than April 16, 2021. When the parties resume Steven Haynes’s

deposition, Mr. Haynes will answer questions about the settlement agreement, but

he will not be required to disclose the payment amount(s).



                                         4
Case 3:21-mc-00023-N-BT Document 18 Filed 04/09/21   Page 5 of 5 PageID 242



     SO ORDERED.

     April 9, 2021.

                                 ____________________________
                                 REBECCA RUTHERFORD
                                 UNITED STATES MAGISTRATE JUDGE




                                    5
